Citation Nr: 0945105	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to a rating in excess of 20 percent for 
chronic low back pain prior to June 26, 2008.

5.  Entitlement to a rating in excess of 10 percent for 
chronic low back pain since June 26, 2008, to include the 
propriety of a reduction from 20 percent to 10 percent.  

6.  Entitlement to an initial rating in excess of 20 percent 
rating for DDD of the cervical spine with disc herniation at 
C5-C6 (cervical spine disability), prior to February 11, 
2008, and since May 1, 2008. 

7.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left upper extremity 
associated with the service-connected cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1997.

These matters come to the Board of Veterans' Appeal (Board) 
on appeal of rating decisions issued by the RO.  In a 
December 2005 rating decision issued in January 2006, the RO 
determined that no new and material evidence had been 
submitted to reopen the Veteran's previously-denied claim for 
service connection for a bilateral shoulder disability; 
denied service connection for a neck (cervical spine) 
disability; and assigned a 20 percent rating for chronic low 
back pain, effective June 28, 2005.  

In an October 2006 rating decision issued in December 2006, 
the RO, in pertinent part, granted service connection for DDD 
of the cervical spine with disc herniation at C5-C6 and for 
peripheral neuropathy of the left upper extremity as 
secondary to the Veteran's cervical spine disability and 
assigned separate initial 20 percent ratings, effective June 
29, 2005, the date of receipt of the Veteran's service-
connection claim.  In a November 2006 VA Form 9, the Veteran 
expressed his disagreement with the initial ratings assigned 
for his cervical spine disability and for peripheral 
neuropathy of left upper extremity, claiming that without 
continuing treatment he would be unable to work.  This latter 
statement raises the issue of entitlement to a total 
disability rating due to individual unemployability (TDIU).   
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, this 
issue is referred to the RO for appropriate action.

In a December 2006 rating decision issued in January 2007, 
the RO granted service connection for peripheral neuropathy 
of the right upper extremity as secondary to the Veteran's 
cervical spine disability and assigned an initial 20 percent 
rating, effective November 8, 2006, and continued the initial 
20 percent rating for peripheral neuropathy of the left upper 
extremity.
 
In a January 2009 rating decision issued in February 2009, 
the RO granted a temporary total rating (TTR) based on 
surgical or other treatment necessitating convalescence under 
the provision of 38 C.F.R. § 4.30, effective February 11, 
2008, and assigned a 20 percent rating for the Veteran's 
cervical spine disability, effective May 1, 2008.

In a February 2009 rating decision, the RO reduced the 
Veteran's rating for chronic low back pain from 20 to 10 
percent, effective June 26, 2008.  As higher ratings at each 
stage are available, and as the Veteran's representative 
argued in a November 2009 appellant's brief that the 20 
percent rating should not have been reduced and the Veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for a higher initial rating remains 
viable on appeal, to include whether the reduction was 
proper.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As noted above, in the December 2005 rating decision, the RO 
determined that no new and material evidence had been 
received to reopen the Veteran's previously-denied claim for 
service connection for a bilateral shoulder disability.  
Although the RO reopened the Veteran's claim in an October 
2006 statement of the case (SOC), it confirmed the earlier 
denial of service connection for right and left shoulder 
disabilities.  As such, the Board finds that the appellant is 
seeking service connection for the same disabilities (right 
and left shoulder disabilities) as that for which service 
connection was denied in 1997.  Thus, new and material 
evidence is required to reopen the previously-denied claim 
for service connection for a bilateral shoulder disability.  
As the Board must first decide whether new and material 
evidence has been received to reopen the Veteran's claim for 
service connection before it can address this matter on the 
merits, the Board has characterized the issues on appeal as 
to these matters as encompassing the first three issues 
listed on the title page.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In November 2006, the 
Veteran perfected a timely appeal to all three issues.

The issues of entitlement to higher initial ratings for the 
Veteran's cervical spine disability and for peripheral 
neuropathy of the left upper extremity are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  In an unappealed November 1997 rating decision issued in 
December 1997, the RO denied the Veteran's claim for 
entitlement to service connection for a bilateral shoulder 
condition.  

2.  Some of the evidence received since the November 1997 
rating action is neither cumulative nor redundant of other 
evidence of record and raises a reasonable possibility of 
substantiating the Veteran's claims for service connection 
for a bilateral shoulder disability.

3.  There is no competent medical evidence of a chronic right 
shoulder disability that is separate and distinct from the 
Veteran's peripheral neuropathy of the right upper extremity 
for which service connection has already been awarded.

4.  There is no competent medical evidence of a chronic left 
shoulder disability that is separate and distinct from the 
Veteran's peripheral neuropathy of the left upper extremity 
for which service connection has already been awarded.

5.  At the time of the February 2009 rating decision, 
reducing the Veteran's disability for chronic low back pain 
to 10 percent, the 20 percent rating had been in effect for 
less than five years and reduction would not have resulted in 
a reduction in the Veteran's overall disability compensation; 
therefore, the notice provisions of 38 C.F.R. § 3.105(e) are 
not applicable.

6.  At the time of the February 2009 rating decision, 
although the June 28, 2008 VA examination showed some 
improvement, the preponderance of the evidence of record at 
the time of the rating decision in February 2009 did not show 
a material improvement in the Veteran's service-connected low 
back disability reasonably certain to be maintained under the 
conditions of ordinary life and work. 

7.  During the appeal period, the Veteran's low back 
disability has been manifested by no worse than forward 
flexion to 45 degrees, extension to 10 degrees, bilateral 
lateral flexion to 10 degrees, bilateral lateral rotation to 
15 degrees, and combined range of thoracolumbar range of 
motion of 105 degrees, with pain throughout all aspects of 
range of motion; fatigability and occasional weakness with 
repetitive use; subjective complaints of muscle spasm; and 
magnetic resonance imaging (MRI) results showing a lateral 
disk herniation at L4-L5 producing left lateral recess and 
left neurofemoral narrowing and competent medical evidence 
that the Veteran's DDD of the lumbar spine is unrelated to 
his military service.


CONCLUSIONS OF LAW

1.  The November 1997 rating action, denying service 
connection for a bilateral shoulder condition, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1997-1998).  

2.  The criteria for service connection for a claimed right 
shoulder disability are not met.  38 C.F.R. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 4.14 (2009).

3.  The criteria for service connection for a claimed left 
shoulder disability are not met.  38 C.F.R. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 4.14 (2009).

4.  The criteria for a rating in excess of 20 percent for 
chronic low back pain, prior to June 28, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1-
4.10, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5237 
(2009).

5.  The February 2009 RO's decision to reduce the disability 
rating for chronic low back pain from 20 percent to 10 
percent was not proper, and restoration of the 20 percent 
rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.159, 
3.344, 4.71, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific 
to requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis 
for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Initially, the Board notes that the RO did not provide the 
Veteran with Kent notice.  However, given the Board's 
favorable disposition of the petition to reopen the Veteran's 
previously-denied claim for service connection for a 
bilateral shoulder disability, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the appeal with regard to this issue have been 
accomplished.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2). 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
VA's notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively, in an August 2005 pre-rating letter and in 
letters dated in June 2006, August 2007 and June 2008, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection and for an increased rating, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA, 
consistent with the statutory and regulatory requirements and 
the holdings in Pelegrini, Dingess/Hartman and Vazquez-
Flores I and II.  Further, in the October 2006 SOC and the 
supplemental SOCs (SSOCs) issued in May 2007 and February 
2009, the RO set forth the criteria for higher ratings for 
spinal disabilities and readjudicated the shoulder and low 
back disability claims, which is sufficient under 
Dingess/Hartman.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the matters decided herein 
on appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, identified private treatment records, and lay and 
private physician statements, and reports of VA examinations 
have been associated with the record.  Although the June 2008 
VA examination appeared to show improvement, it failed to 
show a material improvement in the Veteran's service-
connected low back disability reasonably certain to be 
maintained under the conditions of ordinary life and work.  
However, as the Board is restoring the Veteran's 20 percent 
disability rating, the Board finds that the other VA 
examinations of record are adequate for rating purposes; this 
is especially so here where there is competent medical 
evidence that DDD of the lumbar spine is not related to 
service and the Veteran is not shown to have separate and 
distinct right and left shoulder disabilities other his 
currently service-connected peripheral neuropathy, ankylosis 
of the spine or the equivalent of mild incomplete paralysis 
of the sciatic nerve of either lower extremity.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  With respect to the 
claims decided herein, there is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters decided herein on appeal.

II.  Petition to Reopen

In a November 1997 rating decision, the RO initially denied 
service connection for a bilateral shoulder condition as not 
well grounded.  In that decision, the RO noted that, on VA 
examination earlier the same month, the Veteran had grossly 
normal shoulders without a diagnosed condition shown on x-
rays and that, although there was a record of treatment in 
service for a bilateral shoulder condition, no permanent 
residual or chronic disability subject to service connection 
was shown by service treatment records or demonstrated by 
post-service evidence.

Although the Veteran was informed of the November 1997 rating 
action in a letter sent to him the following month, he did 
not initiate an appeal to the Board within one year of 
notification of this decision.  Therefore, it is final as to 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for a bilateral shoulder 
disability was received in June 2005.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the November 1997 
rating action.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Thus, for evidence in this case to be considered new and 
material, the Veteran must submit evidence showing a 
diagnosed disability and that such disability can be linked 
to active duty.  For reopening purposes, he need only show 
that the Veteran has a chronic bilateral shoulder disability.

Here, the post-service VA treatment records show that he was 
diagnosed with chronic tendonitis of the left shoulder in 
August 2004.  Although a September 2006 VA examiner stated 
that there was no shoulder diagnosis in his opinion, he 
opined that the Veteran's radicular symptoms were related to 
his DDD of the cervical spine.  As a result of this opinion, 
service connection for DDD of the cervical spine and for 
peripheral neuropathy of the upper extremities later was 
granted.  As the new evidence now includes diagnoses of 
peripheral neuropathy for both shoulders and of chronic 
tendonitis of the left shoulder, the Board finds this 
evidence provides a reasonable possibility of substantiating 
the claim as it bears directly and substantially upon the 
specific matter under consideration and must be considered in 
order to decide the merits of the claim.  Accordingly, the 
Board concludes that the criteria for reopening service 
connection for a bilateral shoulder disability are met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection

The Veteran contends that he currently suffers from right and 
left shoulder disabilities, as a result of his military 
service.  In particular, the Veteran contends that his 
shoulders were injured during the same 1978 incident that 
resulted in his low back being service connected.  As the 
September 2006 VA examiner opined that the Veteran's shoulder 
complaints are radicular symptoms of his service-connected 
cervical spine disability, the Veteran alternatively claims 
that his shoulder disabilities should be service-connected 
based on this VA examiner's opinion.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the claims for service connection for right and 
left shoulder disabilities in light of the record and the 
governing legal authority, the Board finds that the claims 
must be denied.  

Service treatment records show that the clinical findings for 
the Veteran's upper extremities were noted as normal on his 
January 1977 enlistment examination report.  In April 1979, 
the Veteran was seen for complaints of bilateral shoulder and 
low back pain.  The examiner noted that he had a history of 
back pain, which was being treated with Robaxin.  On 
examination, muscle spasms of the upper and lower back were 
noted; however, neurological examination was intact.  The 
assessment was muscle strain.  He was treated for right 
trapezium spasm in May 1987, but denied history of strain or 
trauma at that time.  During a March 1992 visit, the Veteran 
reported developing left shoulder pain four hours earlier 
that radiated to the back.  On examination, there was no 
clinical deformity of the left shoulder found.  However, 
there was positive trigger point tenderness on the left 
scapular shoulder; the neck was supple in all four 
directions; and both shoulders had full range of motion.  The 
assessment was left trapezoidal tenderness.  When seen in 
July 1992 for reports of left shoulder pain of three hours' 
duration, pain was found underneath the left scapula, medial 
aspect, and was aggravated by any neck, shoulder or thoracic 
spine movement.  Muscles were tender to palpation while 
neurological was okay.  The assessment was neck and left 
shoulder sprain.  X-rays of the cervical and thoracic spine 
were within normal limits.  Following complaints of neck pain 
on-and-off for years with pain radiating down into the left 
shoulder, another x-ray of the cervical spine was perform in 
May 1995.  These x-rays reveal that the height of the 
vertebral bodies and disc spaces were well preserved, but 
there was straightening of the curvature due to muscle spasm.  
No fracture was seen.  During his April 1997 service 
retirement examination, the Veteran complained of swollen and 
painful left shoulder, which he treated with heat and ice 
with good results.  The examiner noted that the Veteran had 
multiple medical conditions but no current problems, just 
nagging chronic symptoms which had already been evaluated and 
document in his medical record.

In a November 1997 VA joints examination report, the VA 
examiner diagnosed bilateral shoulder pain and crepitation on 
movement of the shoulder, rule out degenerative joint disease 
of the shoulder.  Contemporaneous x-rays of both shoulders 
revealed grossly normal bilateral shoulders and failed to 
show any bony or joint abnormality.  As result of these 
findings, the RO denied service connection for a bilateral 
shoulder condition in an unappealed November 1997 rating 
action, noting that no permanent residual or chronic 
disability subject to service connection was shown by service 
treatment records or demonstrated by post-service evidence. 

At a September 2006 VA spine examination, the Veteran 
reported that he was under no treatment for shoulder joint 
pathology per se.  He admitted that he received steroid 
epidurals for his DDD of his neck after which his shoulders 
felt better.  The Veteran used neither prosthesis nor 
assistive devices for his shoulders.  He denied any 
dislocations or subluxation or systemic symptoms.  

The Veteran is already service-connected for peripheral 
neuropathy of both upper extremities as secondary to his 
service-connected DDD of the cervical spine, which the 
September 2006 VA examiner referred to as radicular symptoms 
related to the Veteran's DDD of the cervical spine.

The Board points out that evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.  In this regard, the Board 
notes that the September 2006 VA examiner indicated that 
there was no separate diagnosed shoulder disorder in his 
opinion other than that manifested by radicular symptoms 
related to the Veteran's DDD of the cervical spine, which 
appear to encompass the symptoms described when he was 
treated in August 2004 for chronic left shoulder tendonitis.  
This agrees with the findings of the November 1997 VA 
examiner of no diagnosed shoulder disorder.  Moreover, 
although the Veteran complains of shoulder pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition (other than that already service connected) does 
not constitute a disability for which service connection can 
be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, 
the competent, probative evidence establishes that the 
Veteran does not have a separate and distinct disability 
characterized by bilateral shoulder pain, service connection 
is not established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claims for service connection for 
right and left shoulder disabilities must be denied because 
the first essential criterion for a grant of service 
connection-evidence of the claimed disabilities-have not 
been met.  

In addition to the medical evidence, the Board has considered 
the statements made by the Veteran and his representative, on 
his behalf; however, none of this evidence provides a basis 
for allowance of these claims.  While the Veteran is 
competent to describe symptoms he has experienced.  Matters 
of diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As none of them are shown to be other than 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
(persuasive) opinion on a medical matter such as diagnosis or 
etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  This is particularly so 
where, as here, the 1997 and 2006 VA examiners addressed the 
absence of chronicity and pathology with which to diagnose 
any shoulder disorder other than the Veteran's service-
connected peripheral neuropathy.

Under these circumstances, the Board finds that the claims 
for service connection for separate and distinct right and 
left shoulder disabilities must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the competent, probative evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

IV.  Higher Rating and Propriety of Reduction

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e) (2009).  That is not the case here.

A rating that has been in effect for five years or more may 
not be reduced on the basis of only one examination, in cases 
where the disability is the result of a disease subject to 
periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 
five-year period is calculated from the effective date of the 
rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the disability had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Additionally, in cases where a rating has been in effect for 
five or more years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life and work.  
38 C.F.R. § 3.344(a); Brown v. Brown, 5 Vet. App. 413, 420-
21; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 
9 Vet. App. 7 (1996)).

Historically, the RO granted service connection for chronic 
low back pain and assigned an initial 10 percent rating, 
effective August 1, 1997.  This rating remained unchanged 
until the December 2005 rating decision in which the RO 
assigned a 20 percent rating, effective June 28, 2005, until 
the reduction to 10 percent on appeal made by the RO in a 
February 2009 rating decision, effective June 26, 2008, the 
date of VA examination.

As noted above, the 20 rating was in effect for less than 
five years at the time of the reduction in February 2009.  
Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not 
apply to this rating.

Under the provisions of 38 C.F.R. § 3.344(c), when a 
disability rating has been in effect for less than five 
years, a reexamination that shows improvement in a disability 
warrants a reduction in disability benefits.  However, 
examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  See 38 C.F.R. § 3.344(a); see 
also38 C.F.R. §§ 4.2 and 4.6.

When seen at a December 2004 VA neurosurgery consult, the 
Veteran's peroneal sensation was intact.  His reflexes were 
+1 at the knees and 2+ at both ankles.  Sensory examination 
showed some very mild decrease to pinprick only over the left 
anterolateral calf to the knee and the dorsum of the foot.  
His gluteal tone was normal.  Straight-leg raising was 
positive on the left at 60 degrees.  His gait was normal and 
he was able to heel, toe and tandem walk without difficulty.  
At a June 2005 follow-up, the Veteran walked with a slight 
limp favoring the left side.  There was a good toe and heel 
gait.  Range of motion of the lumbar spine was normal.  A 
December 2004 MRI showed a small left lateral disk herniation 
at L4-L5 with mild to moderate left lateral recess and left 
neural foraminal narrowing.  When seen in August 2005, the 
Veteran reported that, for three weeks after receiving an 
epidural injection in the cervical spine, he did very well; 
however, the pain started to return at four weeks and was 
back to pre-procedure level by the fifth week.  The Veteran's 
pain level was 5 on a scale of 1 to 10; he walked with a 
normal gait.  The next month, the Veteran complained that his 
low back had increased in severity and he was experiencing 
back pain radiating toward his left leg.  On examination, he 
was able to walk without a limp; however, his gait was 
antalgic.  Range of motion of the lumbar spine was limited 
for flexion approximately to 60 degrees; extension was 
normal.  Straight-leg raising was positive at 45 degrees on 
the left for back pain.  There were no signs of a deficit 
detected on the lower extremities.  Muscle strength for grade 
2 extension was slightly decreased on the left side.  Muscle 
strength was 5/5 at all muscle groups, bilaterally.  Deep 
tendon reflexes were 2+ and equal, bilaterally.  

During a September 2005 VA spine examination, the Veteran 
described a "hot rod" type of pain from the lower skull 
into the lower spine with radiation primarily to the left 
lower extremity.  The pain was constant, when not in flare-
up, at a level of 4 on a scale of 1 to 10.  He took 
Ibuprofen, Amitriptyline, and tramadol.  The Veteran reported 
that flare-ups occurred quite frequently and were 
precipitated by any increase or change in activity, for 
example, prolonged standing or sitting, as well as walking on 
uneven surfaces.  He described the pain during flare-ups, 
initially beginning at a 7 or 8 on a scale of 1 to 10, up to 
10 out of 10.  Flare-ups could occur daily, again depending 
on activity level, and could last up to several days.  During 
flare-ups his functional ability was severely impaired, and 
he would have to change positions from bed rest to a chair to 
a bathtub, repeatedly changing positions in order to get some 
relief.  He also complained of associated numbness, 
especially of his left upper extremity, as well as weakness 
of his left upper and lower extremities.  He denied any 
bladder or bowel complaints or erectile dysfunction.  He did 
not use assistive devices and walked unaided.  The Veteran 
reported that he was able to walk approximately 100 yards, 
but then had to stop in order to reduce his pain level.  He 
stated that he was very unsteady, especially while walking on 
uneven surfaces, and reported a history of significant and 
worsening falls.  Virtually all activities of daily living 
(ADLs) were adversely affected.  He was no longer able to do 
any of the lifting or physical labor required by his job and 
now was strictly limited to computer work.  The Veteran was 
finding his work increasingly difficulty, as he frequently 
had to take breaks to relieve his pain.  Driving was becoming 
increasingly difficult.

On examination, the examiner noted that the Veteran was 
observed in the hallway without apparent discomfort.  
However, upon changing position to stand to walk into the 
exam room, he appeared very uncomfortable and had an antalgic 
gait.  The thoracolumbar spine was normal on inspection with 
the exception of mild straightening of the lumbar lordotic 
curve.  There was significant spasm and tenderness over the 
mid- to lower lumbar spine.  Thoracolumbar spine range of 
motion was: forward flexion to 45 degrees; extension to 10 
degrees; bilateral lateral flexion and left lateral rotation 
to 10 degrees; and right lateral rotation to 15 degrees.  
Repetitive use caused increased pain, resulting in 
fatigability.  Neurological examination was normal on 
inspection.  Heel and toe walking was normal.  Deep tendon 
reflexes were 1+ at both knees and ankles.  A December 2004 
MRI revealed a small left lateral disk herniation at L4-L5 
producing left lateral recess and left neuroforaminal 
narrowing.  The impression included that the Veteran suffered 
a significant injury to his spine in 1978, while serving on 
active duty, that he has continued residual effects from 
this, and that all aspects of his ADLs were adversely 
affected by his cervical and lumbar spine disabilities.

During a January 2006 VA annual physical, a slight limp in 
gait was noted, along with normal peripheral arterial 
pulsations and no edema of the lower extremities.  A June 
2006 VA pain management follow-up reflects that the Veteran 
was able to walk with a normal gait.  At an August 2006 VA 
follow-up, the denied any new problems.  He was followed at 
the pain clinic for pain management of the spine and he got 
an epidural steroid injection, every three to four months.  
Pain level was around 3.

During a September 2006 VA spine examination, the Veteran 
complained of stiffness in his low back that would radiate to 
both hips.  He reported having increased problems walking in 
later 1997, adding that he saw a chiropractor who was 
manipulating both his neck and low back and that he was 
getting 20 visits a year paid by his insurance.  He stopped 
going, when his insurance changed, and has not been under any 
medical provider treatment for his back since then.  The 
Veteran described central low back pain on a constant basis 
daily, radiating to the posterior aspect of both thighs 
halfway down, since about 1998.  He described his back pain 
as a 3 or 4 on a scale of 1 to 10 with the use of medication.  
At times, the Veteran reported that he felt tingling through 
the entire left lower extremity that occurred perhaps every 
other day.  He could be on his feet for about an hour and 
then has to sit a bit, but denied any bladder or bowel 
dysfunction.  The Veteran could sit for about 45 minutes at a 
time and could drive for about 30 minutes and then has to get 
out because of his low back.  He was on several medications-
Motrin, Neurontin, tramadol, and Elavil-through the VA pain 
clinic for his neck, which also helped his back.  The Veteran 
denied flare-ups and systemic symptoms.  He did not use an 
assistive device to walk and no longer wore a back brace.  
The Veteran reported that he could walk less than 1,000 feet, 
limited by back pain.  He stated that he fell on a regular 
basis, adding that perhaps once a week he felt his right leg 
give out on him.  He did not report any other significant 
trauma to his low back since the in-service injury in 1978.  
The Veteran denied surgery on his low back or incapacitating 
episodes.  He was performing all of his routine ADLs and was 
working full time in his regular occupation.  

On examination, the spine revealed normal symmetry.  Except 
for tenderness over the mid- to upper cervical spine, there 
was no other spinal tenderness at any level.  There was no 
spasm or tenderness noted in the thoracic or lumbar soft 
tissues.  Range of motion of the thoracolumbar spine was 
forward flexion to 70 degrees; extension to 30 degrees; and 
bilateral lateral flexion to 40 degrees; and bilateral 
lateral rotation to 50 degrees.  He complained of mild low 
back discomfort with extremes of forward flexion only, but 
not with the other movements.  There was no change with 
repetitive use.  Deep tendon reflexes were all 2+ diffusely.  
Motor testing of the lower extremities was 5/5.  Sensation to 
pinprick was decreased in the left lateral calf and left 
dorsal foot.  An October 2005 MRI of the lumber spine showed 
a left foraminal disk protrusion with a focal annulus tear 
and moderate left forminal stenosis.  There was disk bulging 
and bilateral facet hypertrophy with a mild central canal 
stenosis and mild facet arthrophy without stenosis at L5-S1.  
The diagnoses included lumbar DDD, which the examiner 
indicated that he did not think that this was related to 
complaints in the military service after review of the 
records.

At an October 2007 VA pain management follow-up, the Veteran 
complained of right-sided buttock and radiating leg pain 
extending to the side and sole of the foot.  He reported no 
numbness, but did have occasional weakness.  He walked with a 
normal gait.  Range of motion was slightly decreased for 
flexion.  Straight-leg raising was positive at 45 degrees for 
leg pain.  No sensory or motor deficit was detected.  The 
assessment was lumbar radicular pain at right S1 
distribution.  His Gabapentin was increased.

During an October 2007 VA spine examination for DDD of the 
cervical spine, the Veteran's knee and ankle reflexes were 
noted to be 1+.  Babinski testing was normal.  The examiner 
noted that the function of any joint was not affected by a 
nerve disorder.  The Veteran's gait and balance were normal.

During a December 2007 VA pain management follow-up, the 
Veteran complained of radiating right-sided leg pain from the 
buttock down to his foot.  The pain was worse with 
activities.  He also reported a tingling, pins and needles 
sensation, and some numbness as well.  Motor functions seemed 
to be all right.  His symptoms were worse with sitting.  A 
November 2007 MRI of the lumbar spine, revealed a small left 
femoral disc protrusion.  No problem was noted on the right 
side at all.  This disc protrusion would not cause any right-
sided symptoms.  On examination, he was able to walk on his 
toes and heels.  Knee bend and standup positions were normal.  
He had some sensory impairment in the right lateral and 
posterior thigh, posterior leg, and dorsum of the foot.  
Motor function was intact, 5/5 bilaterally.  Deep tendon 
reflexes were somewhat decreased on the right side.  The 
patella was 1+ on the right and 3+ on the left.  Achilles 
reflex was absent on the right and 1+ on the left.  Straight-
leg raising was strongly positive only for leg pain at 
approximately 70 degrees.  The Veteran reported radiating 
shooting pain down to his foot.  The right gluteus area was 
not tender; however, pressing the piriformis muscle 
reproduced the Veteran's usual pain, radiating down to his 
leg.  A January 2008 VA pain management follow-up shows that, 
three weeks after a trigger point injection (TPI) in the 
right piriformus, the Veteran was doing markedly better.  He 
reported excellent pain control until his right leg pain 
returned only in a less severe way a few days before his 
visit.  He walked with a limp and was given another TPI in 
the piriformis muscle.  Two days later, at a VA neurosurgery 
consult, the Veteran had no edema of his feet on examination.  
He had mild hip algesia and hip esthesia.  His gait was 
normal, and he could walk on his heels and toes.  The 
assessment included persistent C5-C6 disease for many, many 
years, for which surgery was recommended.

In February 2008, the Veteran underwent an anterior cervical 
discectomy fusion (ACDF) at the Albany Memorial Hospital.

At an April 2008 VA pain management follow-up, the Veteran 
reported that his low back pain on the right was much more 
tolerable and he did not want any further injections.  He 
walked with a normal gait and had no new neurological 
deficit.  His pain medications were renewed, except the 
Veteran was encouraged to try to stop Elavil.  A May 2008 VA 
neurosurgery clinic note reflects that, two months after his 
ACDF, the veteran had total pain relief and he could return 
to work without any restrictions because his job was not 
strenuous.

During a June 2008 VA spine examination, the Veteran 
complained of cervical and lumbosacral pain with radiation to 
all four extremities.  He was able to walk without an 
assistive device and could do his occupation.  The Veteran 
denied any incapacitating episodes in the past 12 months.  
Lumbar movement was painful.  Forward flexion and extension 
were painful at 85 degrees and 30 degrees, respectively.  
Lateral flexion and rotation was painful at 25 to 30 degrees, 
bilaterally.  He could sit, stand, and drive; he could walk 
less than 1,000 yards.  The Veteran could not bend or twist 
or operate heavy machinery.  He could do his ADLs.  A 
September 2008 VA pain management follow-up note reflected 
that the Veteran had had a TPI seven months ago with great 
long lasting improvement.  His right leg symptoms had 
returned three weeks ago and he wanted another TPI.  He 
walked with a slight limp and was given a TPI in the right 
piriformis muscle.

In September 2008, another TPI was given in the piriformis 
muscle.  During an October 2008 primary care visit, the 
Veteran wondered if there was anything that could be done for 
his lower back.  He used a cane at times when his hip was 
particularly bothering him.  The Veteran stated that he was 
able to function and able to sleep with his current 
medications and added that he had had an injection for right 
sciatica.  On examination, his back showed decreased 
retroflexion and forward flexion.  Lateral and rotary 
movements were not too bad.  The Veteran complained of 
tenderness with palpation over the entire spine.  No 
objective tenderness was found.  The lower extremities 
reflected really slight deficit of the left foot versus the 
right.  Sensation was intact.  Deep tendon reflexes were 2/4+ 
on the right and 1/4+ on the left.  The Veteran could heel 
and toe walk, although the examiner was not sure how strong 
the effort was.  The assessment included chronic back pain 
and neuropathy, fairly well controlled with medications, 
secondary to some spinal stenosis.

The Veteran filed his increased rating claim in June 2005.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine effective September 26, 2003, Diagnostic Code 5237 
for lumbosacral strain, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease: 
unfavorable ankylosis of the entire spine warrants a maximum 
100 percent rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

Neurological manifestations are generally rated by analogy to 
neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 and 8720, for paralysis of the sciatic 
nerve.  See 38 C.F.R. §§ 4.20, 4.27, and 4.124a (2009).  
Under Diagnostic Code 8520, disability ratings of 10 percent, 
20 percent, and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscular atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 and 8720.  

Since grant of service connection, the Veteran's chronic low 
back pain has been rated under the regulations as analogous 
to lumbosacral strain under former Diagnostic Code 5295 and 
current Diagnostic Code 5237.  The Board acknowledges that 
the Veteran has been diagnosed with DDD of the lumbar spine; 
however, the September 2006 VA examiner indicated that the 
Veteran's DDD is not related to service, therefore, the Board 
finds that the Veteran's service-connected low back 
disability is appropriately rated under Diagnostic Code 5237 
for lumbosacral strain of the spine.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
Veteran's lumbar spine disability, for the entire period 
under consideration, and that the February 2009 rating 
decision reducing the disability rating to 10 was not proper.

During the appeal period, as the Veteran's range of motion 
has been more than 30 degrees in forward flexion, combined 
range of motion has been 105 degrees or greater, and he is 
not noted to have ankylosis of the thoracolumbar or total 
spine, the Board finds that his symptomatology warrants no 
more than a 20 percent rating for his low back disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Although VA 
treatment records reflect that the Veteran has had tenderness 
across the lumbar spine, along with painful motion, 
generally, the Veteran has had normal strength and muscle 
tone.  At times, repetitive motion has resulted in some 
fatigability and weakness, which have been taken into 
consideration in finding that a 20 percent rating is 
warranted.  Further, as the revised criteria provides that 
disabilities of the spine are rated based on limitation of 
motion with or without symptoms such as pain (whether or not 
it radiates), the Board finds that the DeLuca factors do not 
provide a basis for assignment of any higher rating for the 
Veteran's service-connected low back disability.

The Board has considered the results of the June 26, 2008 VA 
spine examination that appears to show improvement in the 
Veteran's symptoms.  However, in light of the Veteran's 
continuing complaints of pain radiating down his right leg, 
in particular, and TPIs for relief of such pain both before 
and after the June 2008 VA examination, and the abbreviated 
findings made by the VA examiner, which were not based on a 
review of the entire record, it is not shown that the 
disability rating was properly reduced based on a showing of 
actual and sustained improvement.  Dofflemyer, 2 Vet. App. 
277, 281-82.  

The Board accordingly finds that the disability rating for 
the Veteran's service-connected chronic low back pain 
disability was not properly reduced from 20 percent to 10 
percent, effective from June 26, 2008.

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that assignment of any higher rating on an 
extraschedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the October 2006 SOC).  There has 
been no showing that, during any period under consideration, 
the Veteran's service-connected low back disability, alone, 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned rating).  During the 
2006 and 2008 VA examinations, the Veteran reported that his 
condition had not resulted in any incapacitation.  He has not 
required surgery and only occasional use of an assistive 
device such as a cane.  And, although he has missed some work 
due to low back pain and follow-up visits, such is 
contemplated by the current rating criteria.  Unlike his 
cervical spine disability, there also is no objective 
evidence that his low back disability has necessitated 
hospitalization.  In this case, the primary symptomatology 
associated with the Veteran's low back disability, pain with 
radiation, tenderness, and some limitation of motion and 
occasional weakness and fatigability, are adequately 
contemplated under the relevant criteria for rating 
disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237; see also 38 C.F.R. §§ 4.40, 4.45.  Accordingly, 
referral for extraschedular consideration is not warranted at 
this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
the absence of evidence of such factors as those outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, pursuant to Francisco and 
Hart, the Board concludes that a rating in excess of 20 
percent for the Veteran's chronic low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
rating in excess of 20 percent during the appeal period, to 
include staged ratings, that doctrine is not for application.  
See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

As new and material evidence to reopen the previously-denied 
claim for service connection for a bilateral shoulder 
disability has been received, to this extent, the appeal is 
granted.

Service connection for a right shoulder disability, other 
than service-connected peripheral neuropathy of the right 
upper extremity, is denied.

Service connection for a left shoulder disability, other than 
service-connected peripheral neuropathy of the left upper 
extremity, is denied.

A rating in excess of 20 percent for chronic low back pain, 
prior to June 26, 2008, is denied.

Restoration of a 20 percent rating for chronic low back pain 
is granted, effective from June 26, 2008, subject to the 
legal authority governing the payment of compensation 
benefits.


REMAND

Finally, with regard to the claims for entitlement to higher 
initial ratings for the Veteran's cervical spine disability 
and peripheral neuropathy of the left upper extremity, the 
Board notes that in a VA Form 9 received in November 2006, 
the Veteran stated that the RO failed to review the records 
from the pain clinic at the Albany VA Medical Center, where 
he has been getting treatment, without which he cannot walk, 
work, or even drive to the store and that he had explained to 
the VA examiners that he had hand and arm tremors.  Since the 
Veteran had been receiving steroid injections for his 
cervical spine disability with radiation down the arms, this 
statement is construed by the Board as a notice of 
disagreement (NOD) with regard to the initial disability 
ratings assigned for his cervical spine disability and for 
peripheral neuropathy of the left upper extremity.  By filing 
an NOD, the Veteran has initiated appellate review of these 
issues.  The next step in the appellate process is for VA to 
issue to the Veteran an SOC.  See 38 C.F.R. § 19.29 (2009); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, these matters must be remanded for the issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his 
representative an SOC addressing the 
claims for entitlement to initial ratings 
in excess of 20 percent for his cervical 
spine disability and for peripheral 
neuropathy of the left upper extremity.  
Along with the SOC, furnish to the 
Veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for perfecting an 
appeal as to these issues.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of either of the issues 
listed in the previous paragraph may be 
obtained only if a timely appeal is 
perfected to the issue(s).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


